     Case 2:19-ap-01042-ER        Doc 47 Filed 11/20/19 Entered 11/20/19 12:02:34             Desc
                                   Main Document Page 1 of 3


1 Leslie A. Cohen, Esq. (SBN: 93698)
   leslie@lesliecohenlaw.com
2 J’aime K. Williams, Esq. (SBN 261148)
   jaime@lesliecohenlaw.com                                        FILED & ENTERED
3
  LESLIE COHEN LAW, PC
4 506 Santa Monica Blvd., Suite 200                                       NOV 20 2019
  Santa Monica, CA 90401
5 Telephone: (310) 394-5900
  Facsimile: (310) 394-9280                                          CLERK U.S. BANKRUPTCY COURT
                                                                     Central District of California
6                                                                    BY gonzalez DEPUTY CLERK

  Attorneys for Defendant
7

8                               UNITED STATES BANKRUPTCY COURT

9                                CENTRAL DISTRICT OF CALIFORNIA

10                                    LOS ANGELES DIVISION

11 In re                                          Chapter 11

12 VERITY HEALTH SYSTEM OF                        Lead Case No. 2:18-bk-20151-ER
   CALIFORNIA, INC., et al.,
13                                                Adversary No. 2:19-ap-01042-ER
                Debtors and Debtors In
14       Possession
15 VERITY HEALTH SYSTEM OF                        ORDER APPROVING STIPULATION
   CALIFORNIA, INC., a California nonprofit       EXTENDING LITIGATION DEADLINES
16 public benefit corporation, ST. VINCENT        AND CONTINUING PRE-TRIAL
   MEDICAL CENTER, a California nonprofit         CONFERENCE AND TRIAL WEEK DATES
17 public benefit corporation and ST.
   FRANCIS MEDICAL CENTER, a California
18 nonprofit public benefit corporation,
                                                  [No Hearing Required]
19                Plaintiffs,
     v.
20
   HERITAGE PROVIDER NETWORK, INC.,
21 a California corporation,

22                       Defendant.
23

24
           The Court having considered the Stipulation Extending Litigation Deadlines and
25
     Continuing Pre-Trial Conference and Trial Week Dates (“Stipulation”) the record in this
26
     case, and the Court finding notice of this matter is appropriate under the circumstances,
27
     for the reasons stated at the Conference and good cause appearing therefore:
28

                                                 -1-
                                               ORDER
     Case 2:19-ap-01042-ER      Doc 47 Filed 11/20/19 Entered 11/20/19 12:02:34            Desc
                                 Main Document Page 2 of 3


1           IT IS HEREBY ORDERED AS FOLLOWS:

2           1.     The Stipulation is approved in its entirety;

3           2.     The last day to disclose expert witness and expert witness reports is

4    extended from January 15, 2020 to February 14, 2020;

5           3.     The last day to disclose rebuttal expert witnesses and rebuttal expert witness

6    reports is extended from February 14, 2020, to March 13, 2020;

7           4.     The last day to complete discovery relating to expert witnesses, including

8    hearings on motions related to expert discovery, is extended from March 13, 2020 to April

9    16, 2020;

10          5.     The last day for dispositive motions to be heard is extended from February

11   24, 2020 to March 26, 2020;

12          6.     The last day to complete discovery (except as to experts), including hearings

13   on discovery motions is extended from March 18, 2020 to April 17, 2020;

14          7.     The Pre-Trial Conference presently set for April 14, 2020 at 11:00 a.m. is

15   continued to May 12, 2020 at 11:00 a.m.;

16          8.     Trial, currently set for the week of April 27, 2020 is continued to the week of

17   May 25, 2020;

18          9.     All other terms and deadlines set forth in the Current Scheduling Order

19   [Docket No. 40] are to remain in full force and effect;

20          10.    This order is without prejudice to any party to seek further deadline, Pre-Trial

21   or Trial Week extensions for good cause shown.

22

23

24

25

26
27

28

                                                  -2-
                                                ORDER
     Case 2:19-ap-01042-ER         Doc 47 Filed 11/20/19 Entered 11/20/19 12:02:34   Desc
                                    Main Document Page 3 of 3


1

2                                                ###
3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24       Date: November 20, 2019

25

26
27

28

                                                  -3-
                                                ORDER
